


110 HRES 666 IH: Recognizing and celebrating the 35th

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 666
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Rodriguez
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing and celebrating the 35th
		  anniversary of Guadalupe Mountains National Park, and for other
		  purposes.
	
	
		Whereas Guadalupe Mountains National Park is a scenic
			 treasure of western Texas that stretches more than 135 miles;
		Whereas Guadalupe Mountains National Park includes
			 Guadalupe Peak, the highest point in Texas at approximately 8,749 feet;
		Whereas for more than 10,000 years, diverse people have
			 traveled through and continuously inhabited the region now known as Guadalupe
			 Mountains National Park;
		Whereas until the 19th century, the Mescalero Apaches
			 lived, hunted, and harvested agave in the Guadalupe Mountains region and remain
			 an integral part of the history of the region;
		Whereas innovations in transportation and infrastructure
			 after the Civil War allowed settlers and miners to travel west and study the
			 Guadalupe Mountains region;
		Whereas the United States Cavalry, including the famed
			 Buffalo Soldiers, were ordered to protect settlements along the stage route
			 through the Guadalupe Mountains region;
		Whereas McKittrick Canyon is thought to be named after
			 Felix McKittrick, who in 1869 was one of the first non-native people to
			 permanently remain in the Guadalupe Mountains region;
		Whereas Frijole Ranch, constructed in 1876, was the first
			 permanent ranch house in the Guadalupe Mountains region and is now a
			 museum;
		Whereas in much of the 20th century, the geologist Wallace
			 Pratt owned thousands of acres in the Guadalupe Mountains, including McKittrick
			 Canyon, which he believed to be the most beautiful spot in Texas;
		Whereas Wallace Pratt and his family shared their home
			 with scientists and researchers, who helped to convince Wallace Pratt that his
			 land should be turned into a national park;
		Whereas in the early 1960s, Wallace Pratt donated
			 approximately 6,000 acres, including McKittrick Canyon, to the National Park
			 Service to establish McKittrick Canyon Park;
		Whereas Wallace Pratt successfully encouraged the Federal
			 Government to expand McKittrick Canyon Park by purchasing approximately 80,000
			 acres from neighboring landowner J. C. Hunter, Jr; and
		Whereas on September 30, 1972, Guadalupe Mountains
			 National Park was established and formally opened to the public: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes and
			 celebrates the 35th anniversary of the founding of Guadalupe Mountains National
			 Park; and
			(2)honors the
			 National Park Service for its service to the Guadalupe Mountains region and
			 Guadalupe Mountains National Park.
			
